Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 3, 1967 on resentence. Upon th.e appeal, this court reviewed the decision of the Criminal Term denying defendant’s application in the nature of coram nobis, rendered before the judgment from which the appeal was taken. Judgment affirmed. We find no factual basis for the claim that there was perjured testimony at the trial because the jury was not told of a sentence promise to one witness or the circumstances of the police custody of a material witness. The minutes of the trial reveal that *688the Trial Justice specifically informed the jury of the promise to the witness Diaz and further informed the jury of the circumstances of the police custody of the material witness Swanson. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.